          Case 1:20-cr-00218-ALC Document 19 Filed 07/30/21 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007




                                                    July 30, 2021

BY ECF
Honorable Andrew L. Carter Jr.
United States District Judge
Southern District of New York
40 Foley Square
                                                                                          7/30/21
New York, New York 10007

       Re:     United States v. Darnell Feagins, No. 20 Cr. 218 (ALC)

Dear Judge Carter:

        Judge Pauley had previously excluded time in the above-captioned case under the Speedy
Trial Act until July 29, 2021. The Court has now scheduled a conference for the substitution of
counsel for August 6, 2021. The Government therefore respectfully requests that the Court
exclude time under the Speedy Trial Act from today until August 6, 2021 pursuant to 18 U.S.C.
§ 3161(h)(7). The ends of justice served by a continuance until that date outweigh the best
interest of the public and the defendant in a speedy trial because the continuance will permit the
defendant to obtain new counsel. The defendant consents to this request.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                              By:
                                                    Cecilia E. Vogel
                                                    assistant United States Attorney
                                                    (212) 637-1084

cc: Defense counsel (by ECF)
                                  The application is GRANTED. Time excluded.
                                  So Ordered.

                                                                                             7/30/21
